      

Wie
pee nh Eastern
OCT 18 2049 |

UNTIED STATES DISTRICT COURT

 

EASTERN DISTRICT COURT OF WISCONSIN phen 58.
JESUS RANGEL #353671
PLAINTIFF,
VS. Case No: 19-C-451

JESSICA LORUM, ET AL.

1)

2)

3)

DEFENDANTS

AMENDED CIVIL COMPLAINT PURSUANT 42 U.S.C. § 1983

INTRODUCTION

Now comes plaintiff proceeding pro se, without any computer expertise, or formal
legal education herby requesting this court to proceed against all listed
defendants including newly listed Corrections Field Supervisor William Francis,
Whom was identified through discovery materials that defendants provided.
Plaintiff hereby states that while on extended supervision in Milwaukee County
for case number #04CF3504, the plaintiff was sexually assaulted by his then
Parole Agent Lorum. Plaintiff was forced to have sexual intercourse with her 2 or
3 times a week either in her car or at plaintiff's house. If he refused to do as she
stated she threatened him with revocation of his supervision.

Plaintiff pressed charges against her in Milwaukee County Case Number
#2018CF2795. Ms. Lorum, plead guilty of Misconduct in Public Office (Fail to
Perform Mandatory Duty) in violation of Wis. Stat. § 946.12 (1) and § 393.50
(3)(I) which is a class | Felony, and sentenced to a total of 26 months prison
consisting of 13 months of initial confinement, followed by 13 months
supervision. The Court stayed or held open this sentence and placed the

defendant on 2 years of probation.

1

Case 1:19-cv-00451-WCG Filed 10/18/19 Page 1of7 Document 34
4)

5)

6)

Plaintiff hereby sues the defendants in their individual capacities as State
Employees for the Wisconsin Department of Corrections — Division of Community
Corrections and seeks damages of $100,000.00- Agent Jessica Lorum,
$100,000.00- Regional Chief Neil Thoreson, & $500,000.00- Correctional Field
Supervisor William Francis.

JURISDICTION & VENUE

This court is appropriate venue under 28 U.S.C. § 1391 (b) (2), the event given
rise to the claims herein occurred in the Eastern District of Wisconsin. This court
has subject matter jurisdiction over Plaintiff's federal law claims 28 U.S.C. § 1334
(A) (3). The court has supplemental jurisdiction over plaintiff's state law claims
pursuant to 28 U.S.C. § 1367. This is brought under constitutional and law of the
United States, 28 U.S.C. § 1343. This action seeks redress and damages for
violations of 42 U.S.C. § 1983, and 42 U.S.C. § 1985.

EXHAUSTION REQUITEMENTS

All administrative remedies have been exhausted as is required by the PLRA
1997. All inmates’ complaints have been filed and were denied or rejected.
Additionally, Plaintiff was not incarcerated at the time of the constitutional
violations.

PARTIES NAMES & ADDRESSES

Plaintiff Jesus Rangel is the plaintiff in the above titled case, and is located at
Chippewa Valley Correctional Treatment Facility, 2909 East Park Ave, Chippewa
Falls, WI 54729.

Defendant Jessica S. Lorum was a State Parole Agent for the DCC located in

Milwaukee and is sued in her individual capacity acting under the color of law.

2

Case 1:19-cv-00451-WCG Filed 10/18/19 Page 2 of 7 Document 34
9) Defendant Neil Thoreson is the Regional Chief (Region 3) located at 4160 North
Port Washington Road, Milwaukee, WI 53212, and is sued in his individual
capacity acting under color of state law.

10) Defendant William Francis is a Correctional Field Supervisor for the DCC located
in Milwaukee and is sued in his individual capacity acting under the color of law.

V. STATEMENT OF CASE

41) During September 2016 to on or about June 2017, at 1013 South 35" Street, in
Milwaukee County Wisconsin, public employee did intentionally fail to perform a
known mandatory, non discretionary, ministerial duty of the employee's
employment in the manner required by law. Ms. Lorum forced plaintiff to have
sexual intercourse with defendant while on extended supervision in Milwaukee
County, by uses of force and threats of bodily harm.

12) While on supervision plaintiff's Parole Agent (P.O.) Jessica S. Lorum violated
Wisconsin Statute § 946.12(1), § 939.50(3) commit a class | felony for
misconduct in office. Ms. Lorum was a Parole Agent for the Division of
Community Corrections, a division of the Wisconsin Department of Corrections.

13) During this time period the plaintiff was forced to have sexual intercourse with
defendant P.O Lorum thru use o threats of revocation if plaintiff did not comply.
P.O Lorum further threatened plaintiff with physical harm by her family members
who are allegedly to be in the mob.

14) Plaintiff claims that defendant Neil Thoreson, who is the Regional Chief (Region
3) had knowledge that defendant Lorum had a habit of violation DOC & DCC
policy and procedures. Thoreson moved P.O Lorum from one location and
moved her to another for having sexual intercourse with her manager as well as

having sexual relations with other unknown persons on extended supervision.

3
Case 1:19-cv-00451-WCG Filed 10/18/19 Page 3o0f 7 Document 34
15) Plaintiff claims defendant William Francis, who is a Corrections Field Supervisor,
who was P.O. Lorum’s direct supervisor, had knowledge of Ms. Lorum’s
negligent activities, participated and facilitated her violation of the DOC & DCC
policy and procedures.

16) Defendants CFS William Francis & PO Jessica Lorum was engage in an
unprofessional relationship which put the plaintiff's safety & supervision at risk.

17)Plaintiff claims CFS William Francis had knowledge of Ms. Lorum’s
negligent activities, participated and facilitated her violation of the DOC &
DCC policy and procedures and showed her favoritism because of her
being in a sexual relationship with him.

18)Plaintiff claims CFS William Francis was aware of P.O Lorum’s’
wrongdoings in other departments and instead of following proper
procedures and removing her from her position, he just facilitated her
being moved from one department to another, which jeopardized the
safety of multiple offenders; ultimately leading to the plaintiffs claim &
assault. If CFS Francis would have acted as a DOC or State Employee
should have, or with out grouse negligence this all would not have
happened.

19)Plaintiff claims CFS William Francis failed to follow the rules of the
Wisconsin Department of Corrections put in place for its employees for the
Division of Community of Corrections.

20)Plaintiff claims CFS William Francis was negligent & failed to protect the
plaintiff his agent (Ms. Lorum) was supervising by engaging in an

unprofessional relationship. CFS Francis also attempted to interfere with

4
Case 1:19-cv-00451-WCG Filed 10/18/19 Page 4of7 Document 34
an internal DOC investigation, by contacting P.O. Lorum while she was on
administrative leave. (Defendants discovery material made this apparent)

21)CFS William Francis played a large role in the overall facilitating of the
assault and allowing P.O. Lorum to continue to carry on working as an
agent, knowing she was violating DOC/DCC policy & procedures.

22)Due to defendants’ criminal actions against plaintiff, he now suffers from a
psychological injury. | do not trust authority figures, | constantly fear | will
be retaliated against by defendant’s family members and their parole
agent friends and DOC/DCC contacts; | still have time to serve on
extended supervision & have to deal with the repercussions of there
doings.

23) The defendants violated the plaintiff's constitutional rights under the eighth
amendment; cruel and unusual punishment, and excessive force of threats of
bodily harm to plaintiff and his family members (Child) if he told anyone or if
plaintiff didn’t comply.

24) The DOC/DCC has a policy that states agents are not to have sex with parolee’s.
That once Thoreson found out that Lorum had sexual intercourse with her boss,
instead of transferring her; she should have been fired as it violates DCC policy.

25) “To recover damages under 42 U.S.C. § 1983 a plaintiff must prove that the
defendants acted under the color of state law, that their actions resulted in a
deprivation of the plaintiff's constitutional rights, and that the action of the
defendants proximately caused the constitutional violation.” Rakovich v. Wade,
850 F.2d 1180, 1189 (7" Cir 1988) “A public official acting in his official capacity
is not liable to parties that have been injured as a result of some action that

official has taken. There is an exception to this general rule when the action

5
Case 1:19-cv-00451-WCG Filed 10/18/19 Page 5of7 Document 34
Vi.

arises from carrying out a purely ministerial duty. The Supreme Court of
Wisconsin defines a “ministerial” duty as being absolute, certain and imperative,
involving merely the performance of a specific task when the law imposes,
prescribes and defines the time, mode and occasion for its performance with
such certainty that nothing remains for judgment or discretion. See Liebenstein
v. Crowe, 826 F. Supp. 1174, 1183 (E.D. (WIS) 1992).

26) The plaintiff feels the following is relevant “The supervisor must know
about the conduct & facilitate it, approve it, condone it OR turn a blind eye
for fear of what they might see.” (Jones v. City of Chicago 856 F. 2d
985, 992 7" Cir 1998) See also (Kernats v O’Sullivan 35 F. 3d 1171,
1182 7'" Cir 1994) “Supervisory liability may attach however where a
supervisor, with knowledge of subordinate conduct, approves of the
conduct & the basis for it.”

27) DOC/DCC has a strict policy against Probation Agents having sexual intercourse
with their parolees’ they are supervising. Probation Agent Lorum clearly violated
this policy. However, plaintiff cannot obtain said policy until he obtains discovery.

28) Plaintiff states that Wis. Stat. § 946.12(1) Official Misconduct and § 939.50
(3) (I) which Lorum plead guilty to is sufficient proof that plaintiff was
sexually assaulted. (See Wisconsin Circuit Court Access Case
#2018CF2795) WILIWbKEE Copity
RELIEF REQUESTED

PLAINTIFF REQUESTS THIS COURT GRANT THE FOLLOWING:

1. DAMAGES: Probation Agent Jessica - $100,000.00
Corrections Field Supervisor William Francis - $500,000.00

Regional Chief Neil Thoreson - $100,000.00

6
Case 1:19-cv-00451-WCG Filed 10/18/19 Page 6of7 Document 34
2. Plaintiff is open to mediation in this case pursuant to the Court rules.

3. Trial by jury.

DATED THIS DAY OF OCTOBER, 2019

RESPECTFULLY SUBMITTED:

OD CZ

JESUS RANGEL #353671
Pro Se Plaintiff

Chippewa Valley Correctional Treatment Facility
2909 East Park Ave
Chippewa Falls, WI 54729

7
Case 1:19-cv-00451-WCG Filed 10/18/19 Page 7 of 7 Document 34
